DETAILED ACTION
This action is in response to the preliminary amendment (no claim amendments) filed 8/30/2019.  Claims 1-14 are pending.  Independent claims 1, and corresponding dependent claims are directed towards devices and control methods related to biometric authentication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because:  Fig. 4A is missing a Y axis and indicator of vertical value; Fig. 4B there is no label or description of the show central diagonal line; Figs. 7A-7C have no label or indication of the vertical value; Fig. 8A is missing a Y axis and indicator of vertical value; Fig. 8C and 8D show the Greek Alpha character “α” however the “α” character is not referenced in the specification (the English “a” is occasionally used); Fig. 10A is missing a Y axis and indicator of vertical value; Fig. 10B the “α” label is not described in the specification; and Fig. 10C the “α”, “µ” and “σ” are .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [Abstract] the acronym “IOT” is not expanded; [0008] l. 3 “database” should most likely be “data”; [0036] is missing a reference to Fig. 8D; [0045] the acronym “TV” is not expanded; [0047] is most likely missing reference to “a wireless communication unit 110” (See Fig. 1); [0048] label 100 is used for both “the electronic device 100” and “the glass type terminal 100”; [0051] the acronyms “RGB” and “PPG” are not expanded; [0059] l. 2 “Fig. the sensors”; [0165] there are no indications as to the values of the variables “y”, “µ”, “σ” and “ξ” within Equation 2, nor is it explained how the equation is represented in Fig. 7B; [0168] there are no indications as to the values of the variables (at least “x”) within Equation 3; [0172] “a threshold score a” should read “a threshold score α”; [0175] l. 2 “for each of sensitivity levels selected” is not grammatically correct, suggest “for each of the sensitivity levels selected”; [0177] “a” is used instead of “α”; [0179] there is no indication as to what “s1” or “s2” variables represent, Examiner assumes they correlate to “SCORE 1” and “SCORE 2” shown in Fig. 8D; [0192] “a” is used instead of “α”; [0196] “a” is used instead of “α”; [0197] “a” is used instead of “α”; and [0197]-[0198] there is no indication as to what “s1” or “s2” variables represent, Examiner assumes they correlate to “SCORE 1” and “SCORE 2” shown in Fig. 10C;.	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tieu (US 2018/0004924 A1), published Jan. 4, 2018, in view of Irie et al. (US 2016/0292536 A1), published Oct. 6, 2016.

As to claim 1, Tieu substantially discloses an electronic device for performing multimodal biometric authentication (Tieu Fig. 1 item 100; [0017] system; [0032] multi-modal biometric matching), the device comprising: 	a first biometric sensor configured to detect first biometric information (Tieu Fig. 1 item 102 Input device; [0019] biometric sensors for fingerprint, iris scanning, facial recognition);	a second biometric sensor configured to detect second biometric information (Tieu Fig. 1 item 102 Input device; [0019] biometric sensors for fingerprint, iris scanning, facial recognition; [0032] multi-modal embodiment where multiple biometric detection is made);	a security module (Tieu item 106 Processor; [0022] instructions stored in memory executed to determine whether authentication attempt is successful or unsuccessful) configured to normalize a first decision score for the first biometric information and a second decision score for the second biometric information (Tieu [0032] biometric scores are normalized), the security module generating a decision function model for combined matching of the normalized first and second decision scores (Tieu [0032] normalized scores are fused into single multi-matching score for comparison against threshold), and performing user authentication for the first and second biometric information based on the decision function model to which a threshold score is applied authentication decision is made based on whether single multi-matching score is above threshold); and	a controller  configured to control an operation of the electronic device based on a result of the user authentication performed by the security module (Tieu item 106 processor; [0022] determine whether authentication attempt is successful or unsuccessful; [0014] unlocking a mobile phone).	Tieu fails to explicitly disclose setting a threshold score corresponding to a sensitivity level in the decision function model, wherein the threshold score varies depending on a change of the sensitivity level.	Irie describes an identification threshold setting method.	With this in mind, Irie discloses setting a threshold score corresponding to a sensitivity level in a decision function model (Irie [0044] update threshold such that false acceptance rate (FAR) and false rejection rate (FRR) are equal to each other), wherein the threshold score varies depending on a change of the sensitivity level (Irie [0040] FAR and FRR can shift based on environment and user changes over time; [0044] threshold is based on both FAR and FRR therefore it will vary
As to claim 2, Tieu and Irie disclose the invention as claimed as described in claim 1, including wherein the normalization of the first and second decision scores is performed on the basis of positive data (Irie [0041] correct identification data – supplemental data used to indicate if subject is actual registrant (positive data)) and has a fixed false negative rate (FNR) in response to the generation of the decision function model (Irie [0050] determine threshold such that false rejection rate is predetermined value).
As to claim 3, Tieu and Irie disclose the invention as claimed as described in claim 2, including wherein the security module selects the sensitivity level by controlling the fixed false negative rate (FNR) and decides a parameter corresponding to the selected sensitivity level as the threshold score of the decision function model (Irie [0050] determine threshold such that false rejection rate is predetermined value), at the time of the user authentication (Irie [0058] threshold update processing performed each authentication).
As to claim 5, Tieu and Irie disclose the invention as claimed as described in claim 2, including wherein the decision function model is a model for deciding a threshold score to determine whether or not the combined matching result of the first and second biometric information acquired for the user authentication is a genuine user (Tieu [0032] normalized scores are fused into single multi-matching score for comparison against threshold and authentication decision is made based on whether single multi-matching score is above threshold),determine threshold such that FRR or FAR is predetermined value), and	a parameter for deciding the threshold score is actively varied depending on cumulative information of the first and second biometric information (Irie [0058] threshold update processing performed each authentication).
As to claim 6, Tieu and Irie disclose the invention as claimed as described in claim 2, including wherein a parameter value that matches the threshold score is increased when the sensitivity level is increased (Irie Fig. 4B showing intersection of FAR and FRR in relation to threshold level; [0044] threshold set at crosspoint (FAR = FRR); [0019] environmental changes effecting biometric sensing effect threshold – an increase in sensitivity would shift the crosspoint to the right increasing threshold).
As to claim 7, Tieu substantially discloses an electronic device for performing multimodal biometric authentication (Tieu Fig. 1 item 100; [0017] system; [0032] multi-modal biometric matching), the device comprising:	a first biometric sensor configured to detect first biometric information (Tieu Fig. 1 item 102 Input device; [0019] biometric sensors for fingerprint, iris scanning, facial recognition);	a second biometric sensor configured to detect second biometric information (Tieu Fig. 1 item 102 Input device; [0019] biometric sensors for fingerprint, iris scanning, facial recognition; [0032] multi-modal embodiment where multiple biometric detection is made);	a security module (Tieu item 106 Processor; [0022] instructions stored in memory executed to determine whether authentication attempt is successful or unsuccessful) configured to normalize a first decision score for the first biometric information and a second decision score for the second biometric information (Tieu [0032] biometric scores are normalized), the security module generating a decision function model for combined matching of the normalized first and second decision scores (Tieu [0032] normalized scores are fused into single multi-matching score for comparison against threshold), and performing user authentication for the first and second biometric information based on the decision function model to which a threshold score is applied; and	a controller configured to control an operation of the electronic device based on a result of the user authentication performed by the security module (Tieu item 106 processor; [0022] determine whether authentication attempt is successful or unsuccessful; [0014] unlocking a mobile phone),	wherein the threshold score varies depending on a change of the specificity level.	Tieu fails to explicitly disclose negative data; and setting a threshold score corresponding to a sensitivity level in the decision function model, wherein the threshold score varies depending on a change of the sensitivity level.	Irie discloses negative data (Irie [0042] dummy registrant biometric data that does not match registrant used for authentication against registrant biometric to correctly calculate FAR and FRR – this is imposter data (i.e. negative data)), setting a threshold score corresponding to a sensitivity level in a decision function model (Irie update threshold such that false acceptance rate (FAR) and false rejection rate (FRR) are equal to each other), wherein the threshold score varies depending on a change of the sensitivity level (Irie [0040] FAR and FRR can shift based on environment and user changes over time; [0044] threshold is based on both FAR and FRR therefore it will vary).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic threshold updating of Irie with the multi-modal biometric authentication of Tieu, such that the threshold is updated based on shifts in FAR and FRR, as it would advantageously allow for adequate biometric authentication (Irie [0006]).
As to claim 8, Tieu and Irie disclose the invention as claimed as described in claim 7, including wherein a fixed false positive rate (FPR) is output in response to the generation of the decision function model (Irie [0050] determine threshold such that false acceptance rate FAR is predetermined value), and	the security module selects a specificity level by controlling the false positive rate (FPR) and decides a parameter corresponding to the selected specificity level as the threshold score of the decision function model (Irie [0050] determine threshold such that false acceptance rate FAR is predetermined value), at the time of the user authentication (Irie [0058] threshold update processing performed each authentication).
As to claim 10, Tieu and Irie disclose the invention as claimed as described in claim 7, including wherein the decision function model is a model for deciding a threshold score to determine whether or not a result of the combined matching of the normalized scores are fused into single multi-matching score for comparison against threshold and authentication decision is made based on whether single multi-matching score is above threshold),	the threshold score is changed according to a specificity level selected from the decision function model (Irie [0050] determine threshold such that FRR or FAR is predetermined value), and	a parameter for deciding the threshold score is actively varied depending on cumulative information of the first and second biometric information (Irie [0058] threshold update processing performed each authentication).
As to claim 11, Tieu and Irie disclose the invention as claimed as described in claim 7, including wherein the security module normalizes a third decision score for third biometric information on the basis of the negative data when a third biometric sensor to detect the third biometric information is added (Tieu [0031]-[0032] multi-modal biometric authentication and normalization of two or more biometrics), and	the normalized third decision score is combined with the decision function model for the combined matching of the normalized first and second decision scores, and then is applied (Tieu [0032] normalized scores are fused into single multi-matching score for comparison against threshold and authentication decision is made based on whether single multi-matching score is above threshold
As to claim 12, Tieu substantially discloses a method (Tieu [Abstract]) for operating an electronic device that performs multimodal biometric authentication (Tieu Fig. 1 item 100; [0017] system; [0032] multi-modal biometric matching), the method comprising:	normalizing a first decision score for first biometric information acquired by a first biometric sensor (Tieu Fig. 1 item 102 Input device; [0019] biometric sensors for fingerprint, iris scanning, facial recognition; [0032] biometric scores are normalized);	normalizing a second decision score for second biometric information acquired by a second biometric sensor (Tieu Fig. 1 item 102 Input device; [0019] biometric sensors for fingerprint, iris scanning, facial recognition; [0032] multi-modal embodiment where multiple biometric detection is made; [0032] biometric scores are normalized);	generating a decision function model for combined matching of the first and second decision scores normalized (Tieu [0032] normalized scores are fused into single multi-matching score for comparison against threshold); and	performing user authentication for the first and second biometric information based on the decision function model to which a set threshold score is applied (Tieu [0032] authentication decision is made based on whether single multi-matching score is above threshold).	Tieu fails to explicitly disclose positive data; and setting a threshold score by controlling a fixed false negative rate (FNR) in the decision function model.	Irie discloses positive data (Irie [0041] correct identification data – supplemental data used to indicate if subject is actual registrant (positive data) – used for determination of FRR and FAR); and setting a threshold score by controlling a fixed determine threshold such that false rejection rate is predetermined value).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic threshold updating of Irie with the multi-modal biometric authentication of Tieu, such that the threshold is updated based on the FAR and FRR, as it would advantageously allow for adequate biometric authentication (Irie [0006]).
As to claim 13, Tieu and Irie disclose the invention as claimed as described in claim 12, including further comprising evaluating performance of the user authentication (Tieu [0041] detection of template aging over time) by applying a threshold score varied depending on the control of the false negative rate (FNR) (Irie [0050] determine threshold such that FRR or FAR is predetermined value).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tieu (US 2018/0004924 A1), published Jan. 4, 2018, in view of Irie et al. (US 2016/0292536 A1), published Oct. 6, 2016, in view of Li et al. (US 2010/0162386 A1), published Jun. 24, 2010.
As to claim 4, Tieu and Irie substantially disclose the invention as claimed as described in claim 2, including determining a threshold from the fixed false negative rate (FNR) (Irie [0050] determine threshold such that FRR or FAR is predetermined value), anddetermine threshold such that FRR or FAR is predetermined value), at the time of the user authentication (Irie [0058] threshold update processing performed each authentication).	Tieu and Irie fail to explicitly disclose wherein the security module stores parameters of threshold scores for each sensitivity level; and extracts a parameter corresponding to a specific sensitivity level from the stored parameters.	Li describes context aware biometric authentication.	With this in mind, Li discloses wherein the security module stores parameters of threshold scores for each sensitivity level (Li [0019] context usage override condition stored that determines whether a context usage factor should be updated which determines the dynamic biometric threshold); and extracts a parameter corresponding to a specific sensitivity level from the stored parameters (Li [0019] context usage override condition stored that determines whether a context usage factor should be updated which determines the dynamic threshold).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the biometric context usage factor of Li with the biometric authentication of Tieu and Irie, such that the context of biometric authentication allows for selection of a biometric threshold based on context (such as FRR), as it would advantageously reduce user frustration (Li [0022] allowing lower FRR to be acceptable due to lower light levels
As to claim 9, Tieu and Irie substantially disclose the invention as claimed as described in claim 7, including determining a threshold from the fixed false positive rate (FPR) (Irie [0050] determine threshold such that FRR or FAR is predetermined value), and	extracts a parameter corresponding to a specific sensitivity level and applies the extracted parameter as a threshold score (Irie [0050] determine threshold such that FRR or FAR is predetermined value), at the time of the user authentication (Irie [0058] threshold update processing performed each authentication).	Tieu and Irie fail to explicitly disclose wherein the security module stores parameters of threshold scores for each sensitivity level; and extracts a parameter corresponding to a specific sensitivity level from the stored parameters.	Li discloses wherein the security module stores parameters of threshold scores for each sensitivity level (Li [0019] context usage override condition stored that determines whether a context usage factor should be updated which determines the dynamic biometric threshold); and extracts a parameter corresponding to a specific sensitivity level from the stored parameters (Li [0019] context usage override condition stored that determines whether a context usage factor should be updated which determines the dynamic threshold).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the biometric context usage factor of Li with the biometric authentication of Tieu and Irie, such that the context of biometric authentication allows for selection of a biometric threshold based on context (such as FAR), as it would .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, dependent from independent claim 12, the prior art of record fails to disclose or fairly suggest, in combination, a method in which normalization of positive multi-modal biometric authentication score data is performed by applying a generalized extreme value (GEV) parameter and a Gaussian distribution, the normalized data scores used for generating decision model for combined matching during a performed authentication against a threshold set by controlling a fixed false negative rate (FNR) in the decision model, in the specific manner and combination as recited in claims 12&14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartz et al. (US 2019/0122024 A1) is related to updating of biometric data in a repository based upon a second auxiliary attempt after initial failure.
Shubinsky et al. (US 2013/0236066 A1) is related to multi-modal biometrics.
Levy (US 2004/0243567 A1) is related to multi-modal biometrics.
White (US 2004/0010697 A1) is related to biometric error rates.
Sheik-Nainar (US 2019/0080065 A1) is related to multi-modal biometrics.
Moutafis et al. (US 10,235,344 B2) is related to normalization of multi-modal biometric information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492